                            UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 NORTHERN DIVISION
                                   NO: 2:17-CV-42-FL


IRMA FAY FORBES
                       Plaintiff

               vs.                                            ORDER

NANCY A. BERRYHILL
Acting Commissioner of Social Security,
                      Defendant


       Upon application of Plaintiff, it is ORDERED that Defendant pay Plaintiff’s counsel the

sum of $5,200.00, which amount shall be payable and sent to Plaintiff’s Counsel, Branch W.

Vincent, III, 8 Juniper Trail, Southern Shores, NC 27949, in full satisfaction of any and all claims

arising under the Equal Access to Justice Act, 28 U.S.C. §2412(d), and upon payment of such sum,

this case is dismissed with prejudice.

                                         This 10th day of December, 2018.


                                         _________________________________
                                         United States Judge
